B. F. SAFFOLD, J.
The appellee filed his bill to enjoin the appellant from selling certain lands mortgaged to him by the complainant, on the ground that the debt intended to be secured by the mortgage had been paid. The injunction granted was made perpetual.
The issues between the parties are rather matters of fact than of law. Both were examined as witnesses, and their testimony is conflicting. There is also contradiction in the testimony of the other witnesses as to whether the corn sold by the complainant to the defendant was purchased before or after the mortgage was given. The weight of evidence is in favor of the complainant respecting the resale of the house and lot in Talladega and .the disposition to be made of the money, and also in regard to the wheat.
The rule is well settled, that this court will not reverse a decree of the chancery court in matters of fact, unless the weight of evidence is decidedly adverse.
The decree is affirmed.